Shbrwin, J.
1 *4822 *481-The court instructed that tbe measure 'of the damages tbe plaintiffs bad sustained was tbe difference between tbe value of tbe premises before and after tbe construction of the defendants’ railroad thereon. That tbe rule so given is correct is practically conceded by tbe appellants in argument, but they contend that tbe instruction which announced it was too terse and brief, and that one asked by them should have been given. In this we do not concur, for in its seventh instruction tbe court told the jury that it was authorized to consider tbe obstruction to tbe use of tbe property by tbe plaintiffs, and said: “If the property is especially available, by reason'of its location, to tbe particular uses to which it is and has been put, this is proper to be ■ considered in determining the valuation to be given it.” The jury undoubtedly knew tbe uses to which tbe plaintiffs bad put tbe property in tbe past and was then putting it, and this instruction specifically called its attention to the special availability of tbe property for those purposes by reason of its location. *482This was certainly sufficient, in the absence of any evidence tending to show its adaptability to other uses than those to which it was then put by the plaintiffs, and, we think, fully covered the plaintiffs’ request. There is no evidence to support the instruction asked on the point that there was no other place along the river front at Davenport where the plaintiff could have unobstructed access to the river from its offices and warehouses. Instruction d claimed to have been asked by the plaintiffs is denied by the appellees, and we cannot consider it. The same situation exists as to the testimony relating to the condemnation of one of the plaintiffs’ buildings by the city council. The testimony of the witness Bettendorf appears to have been material and competent. So far as we can determine from the brief record before us, it related to the question of the plaintiffs’ damages by reason of the laying of the tracks in question, and we cannot say whether it was responsive to the question asked or not, for the question is not before us; but, even if it were, the plaintiffs cannot complain of • an irresponsive answer to a question not asked by them. We find no prejudicial error in the record, and the judgment is aeeirmed.